Title: To Alexander Hamilton from James McHenry, 10 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 10th. August. 1799.
          
          I inclose for your information, press copy of a letter from me, to Lieut. Colonel Smith, commanding the 12th. United State’s regiment, relative to a demand made by him, for payment to the officers of his regiment, of the value of wood, stated not to have been drawn by them; and allowed by the regulations of the 26th. day of December 1797.
          I am Sir with great respect your obedt hble servant
          
            James McHenry
          
          Major General A Hamilton New York
        